Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s claimed invention regards an electrophoretic ink display with following features claimed in claim 1. 
A first extreme light state in which particles are maximally spread within said cell … and a second extreme light state in which said particles are maximally concentrated within the cell in locations (130, 133, 134) 
in said second light state a viewing face of said light attenuator has a visible pattern of attenuating areas abutting on transparent areas defined by the presence and absence respectively of said concentrated particles
wherein a repeating unit said visible pattern consists of an attenuating area and a transparent area, and wherein said repeating unit has a dimension between 0.3mm and 3cm, while the centre-to-centre distance of adjacent attenuating areas or the centre-to-centre distance of adjacent transparent areas is between 0.6mm and 6cm.
Examiner conducted search to find these limitations but could not find prior arts that would teach all the limitations discussed above. All the prior arts from the record teaches different states of electrophoretic display device but does not specifically teach that the pattern is visible for light attenuation using the display device and the dimension limitation as cited above.
Ohshima et al (PGPUB 2005/0012709 A1) 
Kimura et al (PGPUB 2014/0293399 A1)
Kishi et al (USPAT 6,639,580 B1)
Tamoto et al (PGPUB 2014/0307039 A1)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691